Exhibit 10.65

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of October 24,
2011, by and between DEL MONTE CORPORATION, a Delaware corporation, with its
principal place of business in San Francisco, California (the “Company”) and M.
CARL JOHNSON, III (“Executive”).

RECITALS

WHEREAS, the Company desires to employ Executive on the terms and conditions set
forth herein, and Executive desires to be employed by the Company on such terms
and conditions.

NOW, THEREFORE, in consideration of the foregoing recital, the promises,
covenants and agreements of the parties, and the mutual benefits they will gain
by the performance of the promises herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

AGREEMENT

1. Term of Employment; Duties.

(a) Term of Employment. The Company agrees to employ Executive as its Executive
Vice President, Brands, reporting to the Chief Executive Officer of the Company
(“CEO”) and Executive hereby accepts such employment, subject to the terms and
conditions set forth herein. The term of employment of Executive under this
Agreement shall begin as of the date hereof (“Employment Start Date”) and
continue until terminated pursuant to Section 4 hereof. Notwithstanding the
foregoing, the provisions of Sections 4(i) (Ongoing Obligations), 5
(Indemnification), 6 (Proprietary Information Obligations), 7 (Noninterference),
8 (Injunctive Relief), and 10 (Miscellaneous) shall survive the termination of
this Agreement.

(b) Duties.

(i) Duties Generally. Executive shall serve in an executive capacity and shall
perform such duties as are consistent with Executive’s position as Executive
Vice President, Brands, and as otherwise established by the Chief Executive
Officer of the Company (“CEO”) or his designee.

(ii) Temporary Limitations. During the period ending eighteen (18) months from
April 1, 2011, while employed by the Company or any of its parents,
subsidiaries, affiliates, successor as assigns, Executive will not have any
responsibility for or involvement with, directly or indirectly, any existing or
potential soup, broth, stock, sauce, or fruit- or vegetable-based beverage
business, including but not limited to any strategic, operational, marketing,
sales, research or development decisions or planning

 

1



--------------------------------------------------------------------------------

with respect to any such business. This will include, but not be limited to,
responsibility for or involvement with the Company’s College Inn broth
businesses, its Contadina, Del Monte and S&W sauce businesses, and its Del Monte
and Snap-E-Tom tomato juice businesses.

(c) Exclusive Performance of Duties. While employed by the Company, Executive
agrees that Executive shall devote substantially all of Executive’s business
time and best efforts solely and exclusively to the performance of Executive’s
duties hereunder and to the business and affairs of the Company, whether such
business is operated directly by the Company or through any affiliate of the
Company. Executive further agrees that while employed by the Company, Executive
will not, directly or indirectly, provide services on behalf of any competing
corporation, company, limited liability company, partnership, joint venture,
consortium, or other competing entity or person, whether as an employee,
consultant, independent contractor, agent, sole proprietor, partner, joint
venturer, creditor, corporate officer or director; nor shall Executive acquire
by reason of purchase during the term of Executive’s employment with the Company
the ownership of more than one percent (1%) of the outstanding equity interest
in any such competing entity. For purposes of this Agreement, a “competing”
entity is one engaged in any of the businesses in which the Company is engaged
during Executive’s employment with the Company, which includes without
limitation: (i) dry and canned pet food and pet snacks business in the United
States and Canada, (ii) specialty pet food business conducted worldwide,
(iii) broth business in the United States, and (iv) the manufacture and sale of
processed fruits and vegetables, pineapple products and tomato products in the
United States and South America (the “Businesses”). Subject to the foregoing,
Executive may serve on the board of directors of Nautilus, Inc., a fitness
equipment company (NYSE) and Avedro, Inc. a private start-up company in vision
correction, and may serve on the boards of charitable, civic or educational
organizations.

(d) Company Policies. The employment relationship between the parties shall be
governed by the general employment policies and practices of the Company,
including, without limitation, the Del Monte Foods Standards of Business
Conduct; provided, however, that when the terms of this Agreement differ from or
are in conflict with the Company’s general employment policies or practices,
this Agreement shall control.

(e) Location of Employment. Executive will be located at Company’s headquarters
in San Francisco, CA. and will be provided the Company’s standard Relocation
Policy which will cover the Executive’s home located in Princeton, NJ.

2. Compensation and Benefits.

(a) Salary. Executive shall receive for Executive’s services rendered hereunder
an annual base salary of Five Hundred Twenty-Five Thousand Dollars ($525,000),
as adjusted (upward but not downward) from time to time by the Compensation and
Benefits Committee of the Board (the “Base Salary”), payable on a semi-monthly
basis in twenty-four (24) equal installments, less all applicable federal, state
or local taxes and other normal payroll deductions.

 

2



--------------------------------------------------------------------------------

(b) Annual Bonus. While a full-time employee of the Company, Executive shall be
entitled to participate in the Company’s Annual Incentive Plan or any applicable
successor plan (the “AIP”) pursuant to the terms and conditions set forth
therein. Executive shall be eligible to receive an annual AIP bonus (the
“Bonus”) targeted at 75% of eligible compensation under the AIP, as adjusted
(upward but not downward) from time to time in accordance with the AIP or at the
discretion of the Compensation and Benefits Committee of the Board. AIP awards
are not guaranteed and actual payment of the Bonus is subject to the performance
of the Company and Executive’s individual achievements.

(c) Retention Bonus. Within thirty (30) days after the Employment Start Date,
Executive will be advanced a one-time retention bonus (“Retention Bonus”) in the
amount of Two Hundred Thousand dollars ($200,000), subject to applicable tax
withholding. In the event of Executive’s voluntary resignation, or termination
by the Company for Cause, within one-year from the Employment Start Date,
Executive shall repay to the Company the full amount of the Retention Bonus, net
of applicable tax withholdings by the Company, and to the extent not fully
repaid, Executive hereby authorizes the Company to withhold any remaining amount
from any final sum owed to Executive by the Company at such time, including from
any accrued but unused vacation time, up to the full amount allowed by law.

(d) Employee Welfare Benefits. During Executive’s employment with the Company,
Executive shall be entitled to participate on the same basis as any other senior
executive in any group insurance for hospitalization, medical, dental, vision,
prescription drug, accident, disability, life or similar plan or program of the
Company for senior executives now existing or established hereafter to the
extent that Executive is eligible under the general provisions thereof. The
Company may, in its sole discretion and from time to time, establish additional
senior management benefit programs as it deems appropriate and Executive shall
be eligible for such programs. Executive understands that any such plans may be
modified or eliminated in the discretion of the Company in accordance with
applicable law.

(e) Pension and Retirement Benefits. During Executive’s employment with the
Company, Executive shall be entitled to participate on the same basis as any
other senior executive in any pension, 401(k) and retirement plans of the
Company now existing or established hereafter to the extent that Executive is
eligible under the general provisions thereof. The Company may, in its sole
discretion and from time to time, establish additional senior management benefit
programs as it deems appropriate. Executive understands that any such plans may
be modified or eliminated in the discretion of the Company in accordance with
applicable law.

(f) Vacation. Executive shall be entitled to a period of annual paid vacation
time equal to not less than 4 weeks per year as adjusted from time to time in
accordance with the Company’s vacation policy for senior executives. The days

 

3



--------------------------------------------------------------------------------

selected for Executive’s vacation shall be mutually agreeable to the Company and
Executive. Executive’s eligibility to carryover or to be paid for any portion of
Executive’s accrued, but unused vacation shall be subject to the Company policy
applicable to employees at a similar level in effect during the term of this
Agreement.

(g) Expenses. Subject to compliance with the Company’s normal and customary
policies regarding substantiation and verification of business expenses, the
Company shall directly pay or shall fully reimburse Executive for all customary
and reasonable expenses incurred by Executive for promoting, pursuing or
otherwise furthering the business of the Company and its affiliates.

(h) Perquisites and Supplemental Benefits. During Executive’s employment with
the Company, Executive shall be entitled to participate in the Company’s
Executive Perquisite Plan, subject to the terms and conditions thereof, and such
other perquisites and supplemental benefits, if any, as may be approved from
time to time by the Compensation and Benefits Committee of the Board for senior
executives generally. Executive understands that any such plans may be modified
or eliminated in the discretion of the Company in accordance with applicable
law.

3. Equity Awards.

(a) Stock Option Grant. As soon as practicable following the Employment Start
Date, Executive shall be granted an option to purchase 1,400,000 shares of
Common Stock of Blue Acquisition Group, Inc., at a per-share purchase price of
$5.00 per share (“Stock Option”). The Stock Option shall be subject to the terms
and conditions, including as relate to vesting, of the 2011 Stock Incentive Plan
for Key Employees of Blue Acquisition Group, Inc. and its Affiliates (“2011
Stock Plan”), and applicable agreements including a Stock Option Agreement,
Management Shareholder Agreement, and Sale Participation Agreement (“Equity
Agreements”).

(b) Share Purchase. Within sixty (60) days of the Employment Start Date,
Executive may also invest $1,000,000 in cash to purchase 200,000 shares of
Common Stock of Blue Acquisition Group, Inc., at a per share purchase price of
$5.00 per share, subject to the terms of the applicable Equity Agreements.

4. Termination of Employment.

(a) Termination Upon Death. If Executive dies during Executive’s employment with
the Company, the Company shall pay to Executive’s estate, or other designated
beneficiary(ies) as shown in the records of the Company, any earned and unpaid
Base Salary as of Executive’s employment termination date (which, for purposes
of this Section 4(a), shall be the date of Executive’s death); accrued but
unused vacation time as of the end of the month in which Executive dies; the
amount of any unreimbursed expenses described in Section 2(f), which were
incurred by Executive before the date of Executive’s death; and benefits, if
any, that Executive’s estate, or other designated beneficiary(ies), is then
entitled to receive under the benefit plans of the Company in which Executive
was an eligible participant. Additionally, the Company

 

4



--------------------------------------------------------------------------------

shall pay to Executive’s estate, or other designated beneficiary(ies), at the
end of the fiscal year in which Executive’s termination of employment occurs, a
pro rata portion of Executive’s target Bonus for the year in which Executive’s
termination of employment occurs, prorated for Executive’s actual employment
period during such year and adjusted for performance. All of the foregoing
payments and benefits shall be paid less all applicable federal, state or local
taxes and other normal payroll deductions, if any. Except as expressly provided
in this Section 4(a), the Company shall have no obligation to make any other
payment, including severance or other compensation of any kind or payment in
lieu of notice, and all other benefits provided by the Company to Executive
under this Agreement or otherwise shall cease as of Executive’s termination
date.

(b) Termination Upon Disability. The Company may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable, as determined in good faith by the Board, to perform the essential
functions of Executive’s position, even with reasonable accommodation, for six
(6) consecutive months. In the event that Executive’s employment is terminated
pursuant to this Section 4(b), Executive shall receive payment for any earned
and unpaid Base Salary as of Executive’s employment termination date (which, for
purposes of this Section 4(b), shall be the date specified by the Board);
accrued but unused vacation time as of the end of the month in which the
termination of employment for disability occurs; the amount of any unreimbursed
expenses described in Section 2(g), which were incurred by Executive before
Executive’s termination date; and benefits, if any, that Executive is then
entitled to receive under the benefit plans of the Company in which Executive
was an eligible participant. In addition, after Executive’s termination date,
Executive shall receive long term disability benefits under the applicable
benefit plans of the Company to the extent Executive qualifies for such
benefits. In the event that Executive’s employment is terminated as a result of
a determination pursuant to this Section 4(b), and provided that Executive has
executed a release substantially in the form attached hereto as Exhibit A, but
with such changes, if any, as counsel to the Corporation reasonably recommends
based on applicable law or Federal or state regulations (the “Release”), the
Company also shall provide to Executive as severance the payment of an amount
equal to Executive’s highest Base Salary during the twelve (12) month period
prior to the termination date and the target Bonus for the year in which such
termination occurs, payable in a lump sum within sixty (60) days following the
termination date, provided that, in the event such sixty- (60-) day period spans
more than one calendar year, the payment shall be made in the second calendar
year. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(b), the Company shall have
no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Company to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

(c) Voluntary Termination. Executive may voluntarily terminate Executive’s
employment with the Company at any time. In the event that Executive’s
employment is terminated under this Section 4(c), Executive shall receive
payment for any earned and unpaid Base Salary as of Executive’s voluntary
employment termination

 

5



--------------------------------------------------------------------------------

date (which, for purposes of this Section 4(c), shall be the date Executive
ceases to perform Executive’s duties hereunder as stated in Executive’s letter
of resignation or as specified by the Board); accrued but unused vacation time
as of Executive’s voluntary employment termination date; the amount of any
unreimbursed expenses described in Section 2(f), which were incurred by
Executive before Executive’s voluntary employment termination date; and
benefits, if any, Executive is then entitled to receive under the benefit plans
of the Company in which Executive was an eligible participant. All of the
foregoing payments and benefits shall be paid less all applicable federal, state
or local taxes and other normal payroll deductions, if any. Except as expressly
provided in this Section 4(c), the Company shall have no obligation to make any
other payment, including severance or other compensation of any kind or payment
in lieu of notice, and all other benefits provided by the Company to Executive
under this Agreement or otherwise shall cease as of Executive’s termination
date.

(d) Termination for Cause.

(i) Termination; Payment of Accrued Benefits. The Board may terminate
Executive’s employment with the Company at any time for “Cause” (as defined
below). In the event that Executive’s employment is terminated for Cause under
this Section 4(d), Executive shall receive payment for all earned but unpaid
Base Salary as of Executive’s employment termination date (which, for purposes
of this Section 4(d), shall be the date specified by the Board); accrued but
unused vacation time as of Executive’s termination date; the amount of any
unreimbursed expenses described in Section 2(g), which were incurred by
Executive before Executive’s termination date; and benefits, if any, Executive
is then entitled to receive under the benefit plans of the Company in which
Executive was an eligible participant. All of the foregoing payments and
benefits shall be paid less all applicable federal, state or local taxes and
other normal payroll deductions. Except as expressly provided in this
Section 4(d), the Company shall have no obligation to make any other payment,
including severance or other compensation of any kind or payment in lieu of
notice, and all other benefits provided by the Company to Executive under this
Agreement or otherwise shall cease as of Executive’s termination date.

(ii) Definition of Cause. For purposes of this Agreement, the Company shall have
“Cause” to terminate Executive’s employment upon the occurrence of any of the
following: (A) a material breach by Executive of the terms of this Agreement;
(B) any act of theft or misappropriation of funds or property of similar import
involving the Company or any affiliate; (C) any act of embezzlement, intentional
fraud or similar conduct by Executive involving the Company or any affiliate;
(D) the conviction or the plea of nolo contendere or the equivalent in respect
of a felony involving an act of dishonesty, moral turpitude, deceit or fraud by
Executive; (E) any damage of a material nature to the business or property of
the Company or any affiliate caused by Executive’s willful or grossly negligent
conduct; or (F) Executive’s failure to act in accordance with any specific
lawful instructions given to Executive in connection with the performance of
Executive’s duties for the Company or any affiliate.

 

6



--------------------------------------------------------------------------------

(e) Termination Without Cause.

(i) Termination; Payment of Accrued Benefits. The Company at any time without
prior written notice may terminate Executive’s employment without Cause. In the
event Executive’s employment is terminated by the Company without Cause (other
than due to death or Disability), Executive shall receive payment for all earned
but unpaid Base Salary as of Executive’s termination date (which, for purposes
of this Section 4(e), shall be the date specified by the Board); accrued but
unused vacation time as of Executive’s termination date; the amount of any
unreimbursed expenses described in Section 2(g), which were incurred by
Executive before Executive’s termination date; and benefits, if any, Executive
is then entitled to receive under the benefit plans of the Company in which
Executive was an eligible participant.

(ii) Payment of Severance Benefits. In the event Executive’s employment is
terminated as described in Section 4(e)(i), and provided that Executive has
executed the Release, the Company also shall provide to Executive as severance:

(A) the payment of an amount equal to one and one-half (1 1/2) times Executive’s
Base Salary and target Bonus for the year in which such termination of
employment occurs;

(B) the payment to Executive, following the end of the fiscal year in which
Executive’s termination of employment occurs and at the time bonuses are paid
generally to participants under the AIP, of a pro rata portion of Executive’s
target Bonus for the year in which Executive’s termination occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance;

(C) a lump-sum payment, on an after-tax basis, equivalent to the cost of COBRA
premiums for Executive’s participation in the Company’s health and welfare
benefit plans for eighteen (18) months following Executive’s termination of
employment. An amount equal to the sum of all Executive contributions for such
health and welfare benefits (based on the active employee rates in effect
immediately prior to termination) for 18 months will be deducted from the
foregoing lump sum payment. In the event Executive is covered by the health and
welfare benefit plans or programs of a subsequent employer prior to the
expiration of the 18-month period, the Company shall reimburse Executive for any
health coverage contribution overpayment;

(D) a lump-sum payment equivalent to one and one-half (1 1/2) times Executive’s
annual allowance pursuant to any executive perquisites arrangements applicable
to Executive, determined as of the date of Executive’s termination of
employment; and

(E) the provision of not less than eighteen (18) months of executive-level
outplacement services at the Company’s expense, in the event Executive elects to
utilize such services.

All of the foregoing payments and benefits in this Paragraph 4(e) shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions, if any. The payments set forth in Sections 4(e)(ii)(A), 4(e)(ii)(C)
and 4(e)(ii)(D) above shall be

 

7



--------------------------------------------------------------------------------

payable in a lump sum within sixty (60) days following Executive’s terminate
date, provided that, in the event such sixty- (60-) day period spans more than
one calendar year, the payment shall be made in the second calendar year. Except
as expressly provided in this Section 4(e), the Company shall have no obligation
to make any other payment, including severance or other compensation of any kind
or payment in lieu of notice, and all other benefits provided by the Company to
Executive under this Agreement or otherwise shall cease as of Executive’s
termination date.

(f) Termination for Good Reason.

(i) Termination; Payment of Accrued Benefits and Severance. Notwithstanding
anything in this Section 4 to the contrary, Executive may voluntarily terminate
Executive’s employment with the Company for “Good Reason” (as defined below). In
the event Executive’s employment is terminated for Good Reason under this
Section 4(f), Executive shall receive the payments and benefits set forth in
Section 4(e), subject to the terms and conditions set forth therein, including,
without limitation, Executive’s execution of the Release. All of the foregoing
payments and benefits shall be paid less all applicable federal, state or local
taxes and other normal payroll deductions, if any. Except as expressly provided
in this Section 4(f), the Company shall have no obligation to make any other
payment, including severance or other compensation of any kind or payment in
lieu of notice, and all other benefits provided by the Company to Executive
under this Agreement or otherwise shall cease as of Executive’s termination
date.

(ii) Definition of Good Reason. For purposes of this Agreement, Executive shall
have “Good Reason” to terminate Executive’s employment upon the occurrence of
any of the following: (A) a material reduction, without Executive’s written
consent, in Executive’s Base Salary or the Bonus Executive is eligible to earn
under the AIP (or successor plan thereto), provided, however, that nothing
herein shall be construed to guarantee Executive’s Bonus for any year if the
applicable performance targets are not met; and provided further that it shall
not constitute Good Reason hereunder if the Company makes an appropriate pro
rata adjustment to the applicable Bonus and targets under the AIP or any
successor plan in the event of a change in the Company’s fiscal year; (B) the
relocation of the principal place of Executive’s employment, without Executive’s
written consent, beyond 50 miles from its location on the date of this
Agreement; provided, however, that; for this purpose, required travel on the
Company’s business will not constitute a relocation so long as the extent of
such travel is substantially consistent with Executive’s customary business
travel obligations in periods prior to the date of this Agreement, (C) a
material breach by the Company of the terms of this Agreement, including the
failure to secure the assumption of this Agreement in connection with a Change
in Control, except as agreed to by Executive, or (D) a change in reporting
relationship. Unless Executive provides written notification of an event
described in sub-clauses (A) and (B) above within ninety (90) days after
Executive knows or has reason to know of the occurrence of any such event,
Executive shall be deemed to have consented thereto and such event shall no
longer constitute Good Reason for purposes of this Agreement. If Executive
provides such written notice

 

8



--------------------------------------------------------------------------------

to the Company, the Company shall have ten (10) business days from the date of
receipt of such notice to affect a cure of the event described therein and, upon
cure thereof by the Company to the reasonable satisfaction of Executive, such
event shall no longer constitute Good Reason for purposes of this Agreement.
Notwithstanding the foregoing, any event described in sub-clauses (A) and
(B) above must also be an event which would result in a material negative change
in Executive’s employment relationship with Company and effectively constitute
an involuntary termination of employment for purposes of Internal Revenue Code
Section 409A (“Section 409A”).

(g) Termination Upon Change of Control.

(i) Termination; Payment of Severance. In the event of Executive’s “Termination
Upon Change of Control” (as defined below), Executive shall receive the benefits
set forth in Section 4(e), subject to the terms and conditions set forth
therein, including without limitation Executive’s execution of the Release;
provided, however, that the payment set forth in Section 4(e)(ii)(A) shall be an
amount equal to two (2) times Executive’s Base Salary and target Bonus).

(ii) Gross-Up Payment. In the event any payment or benefit arising in connection
with Executive’s services to the Company, whether payable pursuant to this
Agreement or otherwise, (the “Payment”) is an “excess parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company shall pay Executive an additional
cash payment (the “Gross-Up Payment”) in an amount such that after payment by
Executive of all taxes, including, without limitation, any income and employment
taxes and Excise Tax imposed upon the Gross-Up Payment, Executive shall retain
an amount equal to the Excise Tax imposed upon the Payment and the Gross-Up
Payment; provided that, such Gross-Up Payment shall not be paid if the original
Payment exceeds the Section 280G excess parachute payment criteria by less than
five percent (5%). In the event the Payment exceeds the Section 280G excess
parachute payment criteria by less than five percent (5%), then either (i) the
Payment shall be reduced to an amount that would result in no portion of the
Payment being subject to the Excise Tax, or (ii) the Payment shall be paid in
full, whichever of the foregoing (i) or (ii) results in a better after-tax
position to Executive. The Gross-Up Payment shall be subject to and paid net of
any applicable withholding. The amount of any Gross-Up Payment or Excise Tax
shall be reasonably determined by the Company after consultation with its legal
and tax advisors. Notwithstanding the foregoing, any Gross-up Payment must be
paid to Executive by the end of the calendar year next following the calendar
year in which the income taxes and Excise Tax are remitted to the applicable
taxing authority.

(iii) Definition of Termination Upon Change of Control. For purposes of this
Section 4(g) “Termination Upon Change of Control” means (A) the termination of
Executive’s employment by the Company without Cause during the period commencing
on the date the “Change of Control” (as such term is defined in the 2011 Stock
Plan) occurs and ending on the date which is two (2) years after the Change

 

9



--------------------------------------------------------------------------------

of Control; or (B) any resignation by Executive for Good Reason within two
(2) years after the occurrence of a Change of Control; but (C) “Termination Upon
Change of Control” shall not include any termination of Executive’s employment
by the Company for Cause, as a result of the death or Disability of Executive,
or as a result of the voluntary termination of Executive’s employment for
reasons other than Good Reason.

(iv) Except as expressly provided in this Section 4(g), the Company shall have
no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Company to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date. Any amounts due Executive under this
Section 4(g) are in the nature of severance payments or liquidated damages,
which contemplate both direct damages and consequential damages that may be
suffered as a result of Executive’s termination of employment, and are not in
the nature of a penalty.

(h) At-Will Employment. Executive understands and agrees that Executive’s
employment with the Company is at-will, which means that either Executive or the
Company may, subject to the terms of this Agreement, terminate this Agreement at
any time with or without cause and with or without notice. Any modification of
the at-will nature of this Agreement must be in writing and executed by
Executive and the Company.

(i) Ongoing Obligations. Executive acknowledges that the Company and Executive
have ongoing rights and obligations relating to intellectual property and
confidential information of the Company, together with fiduciary rights and
obligations, which will survive the termination of Executive’s employment.

(j) Section 409A Compliance. Notwithstanding anything to the contrary herein, to
the extent (i) any payments of benefits hereunder constitute nonqualified
deferred compensation subject to Section 409A, and (ii) Executive is a
“specified employee” (as such term is defined in the Treasury Regulations under
Section 409), then such payments or benefits shall not be made or commence until
the earlier of (i) the expiration of the six (6)-month period measured from the
date of Executive’s separation from service, or (ii) the date of Executive’s
death. Upon the expiration of the applicable period, any such payments or
benefits which would have otherwise been made during that period shall be made
or provided. Notwithstanding anything to the contrary herein, (A) the Company
shall be permitted to accelerate any payment under this Employment Agreement by
the Company to the federal government for any benefits payable under the
Employment Agreement to make payments on behalf of Executive of federal
employment taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply
with any federal tax withholding provisions or corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of federal employment taxes, and to pay the additional income tax at
source on wages attributable to the pyramiding Code Section 3401 wages and
taxes; provided, however, that the total payment under this acceleration
provision may not exceed the aggregate of the applicable FICA amount, and the
income tax withholding related to such FICA amount, and (B) the Company may
permit acceleration of the payment of

 

10



--------------------------------------------------------------------------------

any benefits upon a good faith, reasonable determination by the Company, upon
advice of counsel, that the Employment Agreement or any arrangement hereunder
fails to meet the requirements of Section 409A and the regulations hereunder;
provided, however that such payments may not exceed the amount required to be
included in income as a result of any such failure; or (C) any acceleration
permitted under Treas. Reg. § 1.409A-3(j)(4) may be made with respect to any
payment under the Employment Agreement in the Company’s discretion.

5. Indemnification. In the event Executive is made, or threatened to be made, a
party to any legal action or proceeding, whether civil or criminal, including
any governmental or regulatory proceedings or investigations, by reason of the
fact that Executive is or was a director or officer of the Company or serves or
served any other corporation fifty percent (50%) or more owned or controlled by
the Company in any capacity at the Company’s request, Executive shall be
indemnified by the Company, and the Company shall pay Executive’s related
expenses when and as incurred, all to the fullest extent permitted by the laws
of the State of Delaware, and the Company’s Certificate of Incorporation and
Bylaws and covered by officers’ insurance to the same extent as other officers
of the Company. Indemnification provisions for Executive will be no less
favorable than those for any other executive.

6. Proprietary Information Obligations, Executive Representations.

(a) During Executive’s employment by the Company, Executive will have access to
and become acquainted with the Company’s confidential and proprietary
information, including but not limited to information or plans regarding the
Company’s customer relationships; personnel; technology and intellectual
property; sales, marketing and financial operations and methods; and other
compilations of information, records and specifications, and may have access to
and become acquainted with the confidential and proprietary information of
Kohlberg Kravis Roberts & Co. LP, Vestar Capital Partners LP or Centerview
Capital, LP or their respective affiliates (collectively “Proprietary
Information”). Executive shall not disclose any Proprietary Information of the
Company, or of any affiliate, directly or indirectly, to any person, firm,
company, corporation or other entity for any reason or purpose whatsoever, nor
shall Executive make use of any such Proprietary Information for Executive’s own
purposes or for the benefit of any person, firm, company, corporation or other
entity (except the Company and any affiliate) under any circumstances, during or
after the term of this Agreement, except as reasonably necessary in the course
of Executive’s employment for the Company, as authorized in writing by the
Company or as otherwise required by law or in any judicial or administrative
process with subpoena power (in which case, Executive shall give the Company
prompt notice under the circumstances and reasonably cooperate with the Company
if it determines to attempt to resist such disclosure). All files, records,
documents, computer-recorded or electronic information and similar items
relating to the business of the Company or any affiliate, whether prepared by
Executive or otherwise coming into Executive’s possession, shall remain the
exclusive property of the Company or the affiliate, respectively, and Executive
agrees to return all property of the Company or the affiliate in Executive’s
possession and under Executive’s control immediately upon any termination of
Executive’s employment, and no copies thereof shall be kept by Executive (except
that Executive’s personal rolodex shall not be deemed property of the Company).

 

11



--------------------------------------------------------------------------------

(b) Executive represents and agrees that Executive shall not disclose to
Company, or use, or induce Company to use, any proprietary information or trade
secrets of others at any time, including but not limited to any proprietary
information or trade secrets of any former employer, if any; and Executive
acknowledges and agrees that any violation of this provision shall be grounds
for Executive’s immediate termination and could subject Executive to substantial
civil liabilities and criminal penalties. Executive further specifically and
expressly acknowledges that no officer or other Executive or representative of
Company has requested or instructed Executive to disclose or use any such third
party proprietary information or trade secrets. Further, Executive will not
divulge or utilize in any manner, directly or indirectly, any confidential or
proprietary information known by him which belongs to a former employer. Such
information includes, but is not limited to, information about costs, profits,
sales, marketing or business plans, ideas or plans for potential new products,
product formulas or recipes, processes or equipment, technical or scientific
information, and past, present or potential research and development activities
or plans.

(c) Executive represents and warrants that his entering into this Agreement does
not, and that his performance under this Agreement and consummation of the
transactions contemplated hereby will not, violate the provisions of any
agreement or instrument to which Executive is a party or any decree, judgment or
order to which Executive is subject, and that this Agreement constitutes a valid
and binding obligation of Executive in accordance with its terms. Breach of this
representation will render all of the Company’s obligations under this Agreement
void ab initio.

7. Noninterference. In consideration of the terms hereof, Executive agrees that
while employed by the Company pursuant to this Agreement and for a period of two
(2) years thereafter, Executive agrees not to: (i) directly or indirectly,
either on Executive’s own account or for any corporation, company, limited
liability company, partnership, joint venture or other entity or person
(including, without limitation, through any existing or future affiliate),
solicit any employee of the Company or any existing or future affiliate to leave
his or her employment or knowingly induce or knowingly attempt to induce any
such employee to terminate or breach his or her employment agreement with the
Company or any existing or future affiliate, if any; or (ii) use the Company’s
trade secret information to directly or indirectly (including, without
limitation, through any existing or future affiliate), solicit, cause in any
part or knowingly encourage any current or future customer of or supplier to the
Company or any existing or future affiliate to modify the business relationship,
or cease doing business in whole or in part, with the Company or any such
affiliate.

 

12



--------------------------------------------------------------------------------

8. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Company in the event of a breach or threatened breach
of Sections 6 or 7 of this Agreement by Executive, and in the event of any such
breach or threatened breach, the Company may, either with or without pursuing
any potential damage remedies, obtain and enforce an injunction prohibiting
Executive from violating this Agreement and requiring Executive to comply with
the terms of this Agreement.

9. Warranties and Representations. Executive hereby represents and warrants to
the Company that:

(a) Executive acknowledges and agrees that Executive considers the restrictions
set forth in Sections 6 and 7 to be reasonable both individually and in the
aggregate, and that the duration, geographic scope, extent and application of
each of such restrictions are no greater than is necessary for the protection of
the Company’s legitimate interests. It is the desire and intent of Executive and
the Company that the provisions of Sections 6 and 7 shall be enforced to the
fullest extent possible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. The Company and Executive further
agree that if any particular provision or portion of Sections 6 and 7 shall be
adjudicated to be invalid or unenforceable, such adjudication shall apply only
with respect to the operation of such provision in the particular jurisdiction
in which such adjudication is made. The Company and Executive further agree that
in the event that any restriction herein shall be found to be void or
unenforceable but would be valid or enforceable if some part or parts thereof
were deleted or the period or area of application reduced, such restriction
shall apply with such modification as may be necessary to make it valid, and
Executive and the Company empower a court of competent jurisdiction to modify,
reduce or otherwise reform such provision(s) in such fashion as to carry out the
parties’ intent to grant the Company the maximum allowable protection consistent
with the applicable law and facts.

(b) In the event a court of competent jurisdiction or other tribunal or
person(s) mutually selected by the parties to resolve any dispute (collectively
a “Court”) has determined that Executive has violated the provisions of this
Agreement, the running of the time period of such provisions so violated shall
be automatically suspended as of the date of such violation and shall be
extended for the period of time from the date such violation commenced through
the date that the Court determines that such violation has permanently ceased.

(c) Executive is not now under any obligation of a contractual or
quasi-contractual nature known to Executive that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
Executive of Executive’s obligations hereunder; and

(d) Executive has been or has had the opportunity to be represented by legal
counsel in the preparation, negotiation, execution and delivery of this
Agreement and understands fully the terms and provisions hereof.

 

13



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Notices. Any notice or communication required or permitted by this Agreement
shall be deemed sufficiently given if in writing and, if delivered personally,
when it is delivered or, if delivered in another manner, including without
limitation, by facsimile (with confirmation of receipt and a confirmation copy
sent by U.S. Mail or overnight delivery), the earlier of when it is actually
received by the party to whom it is directed or when the period set forth below
expires (whether or not it is actually received): (i) if deposited with the U.S.
Postal Service, postage prepaid, and addressed to the party to receive it as set
forth below, forty-eight (48) hours after such deposit as registered or
certified mail; or (ii) if accepted by Federal Express or a similar delivery
service in general usage for delivery to the address of the party to receive it
as set forth next below, twenty-four (24) hours after the delivery time promised
by the delivery service.

To the Company:

Del Monte Corporation

P.O. Box 193575

San Francisco, California 94119-3575

Fax: 415/247-3263

Attention: Chief Executive Officer

To Executive:

The most recent home address for Executive as set forth in the Company’s
personnel records.

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b) Severability. If any term or provision (or any portion thereof) of this
Agreement is determined by a court to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions (or
other portions thereof) of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or provision (or any
portion thereof) is invalid, illegal or incapable of being enforced, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the transactions contemplated
hereby and the terms and provisions hereof are fulfilled to the greatest extent
possible.

(c) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement. Signatures may
be exchanged by electronic facsimile with machine evidence of transmission.

(d) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and the Company’s
successors and assigns. Executive may not assign any of Executive’s

 

14



--------------------------------------------------------------------------------

duties or rights under this Agreement without the prior written consent of the
Company, which consent will not unreasonably be withheld. Except for Executive’s
estate or designated beneficiary under Section 4(a), nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.

(f) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties.

(g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal law, and not
the law of conflicts, of the State of California except as otherwise provided in
Section 10(b) above.

(h) Further Assurances. Each of the parties hereto agrees to use all reasonable
efforts to take or cause to be taken, all appropriate actions, and to cause to
take or to be taken, all things necessary, proper or advisable under applicable
laws to effect the transactions contemplated by this Agreement, including
without limitation, execution and delivery to the Company of such
representations in writing as may be requested by the Company in order for it to
comply with applicable federal and state securities laws.

(i) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit, including severance,
payable under this Agreement following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.

11. ENTIRE AGREEMENT. This Agreement, including any documents incorporated by
reference herein, contains the Company’s entire understanding with Executive
related to the subject matter hereof, and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, or by or between Executive and the Company, written or oral. Without
limiting the generality of the foregoing, except as provided in this Agreement,
all understandings and agreements, written or oral, relating to the employment
of Executive by the Company, or the payment of any compensation or the provision
of any benefit in connection therewith or otherwise, are hereby terminated and
shall be of no future force and effect.

[Remainder of page intentionally left blank.

Signatures on following page.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

EXECUTIVE:    

/s/ M. Carl Johnson, III

   

October 24, 2011

M. Carl Johnson, III     Date COMPANY:     DEL MONTE CORPORATION     By:  

/s/ Richard W. Muto

   

October 25, 2011

Name:   Richard W. Muto     Date Title:   Executive Vice President and Chief
Human Resources Officer    



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

To obtain the lump sum severance and other benefits as set forth in the
Employment Agreement, dated                     , to which this release is
attached (the “Agreement”), M. Carl Johnson, III. (“you”) must agree to release
and waive certain claims against the Company. The following paragraphs are your
release and waiver (the “Release”).

In consideration for your receipt of the lump sum payment and benefits, you
hereby forever waive and release any claims and rights you may have against the
Company and its predecessors, affiliates, successors and assigns, as well as
each of their respective past and present officers, directors, employees,
agents, attorneys and shareholders (collectively, the “Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known and unknown,
suspected or unsuspected, that you had, now have, or hereinafter claim to have
against the Released Parties, which arise from or are in connection with your
employment or the termination of your employment or which arise from or are in
connection with any employment action taken, or not taken, affecting your
employment with the Company, and based on any other conduct occurring prior to
your signing this Release.

This Release includes, but is not limited to, any claims or actions arising
under Title VII of the Federal Civil Rights Act, the Rehabilitation Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Americans With Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, the Worker Adjustment And Retraining Notification
Act, the Employee Retirement Income Security Act, the California Fair Employment
and Housing Act, all State and Federal civil rights laws, all State and Federal
wage and hour laws, all as amended, public policy, contract (whether oral or
written, express or implied) or tort law, as well as any other federal, state or
local constitution, statute or common law right and claims for compensation,
wages or benefits, except as set forth below, whether any such right or claim is
known or unknown, actual or potential, statutory or non-statutory. Such release
and waiver does not include any rights or claims you might have to workers’
compensation benefits under the workers’ compensation laws or based on conduct
which occurs subsequent to your executing this Release. Nothing in this Release
shall be construed as prohibiting you from filing a charge or complaint,
including a challenge to the validity of this Release, with the Equal Employment
Opportunity Commission (“EEOC”) or other government agency or participating in
any investigation or proceeding conducted by the EEOC or other government
agency. This Release shall not be construed in any manner to waive any rights or
benefits that may not be waived pursuant to applicable law.

You further agree that you shall not accept any award, damages, recovery or
settlement from any proceeding brought by you or on your behalf pertaining to
your employment with the Company, or your separation.



--------------------------------------------------------------------------------

By this Release, you hereby expressly waive all rights afforded by Section 1542
of the Civil Code of the State of California (“Section 1542”) with respect to
the Released Parties. Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, you understand and agree that this
Release is intended to include all claims, if any, which you may have and which
you do not now know or suspect to exist in your favor against the Released
Parties, and this Release extinguishes those claims. This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, the right to indemnification under California Labor Code
Section 2802, , nor your rights to (i) indemnification under the laws of the
State of Delaware, and the Corporation’s Certificate of Incorporation and Bylaws
and under any insurance maintained by the Company for your benefit,
(ii) employee benefits under an plan or program maintained by the Company in
which you participated and are vested in and due a benefit (excluding for the
avoidance of doubt any severance benefits under any Company severance plan or
policy), or (iii) your rights to enforce the terms of the Agreement.

By agreeing to the terms set forth in this Release, you understand and agree
that you (1) have had at least [twenty-one (21) or forty-five (45)] days within
which to consider this Release before signing this Release; (2) have carefully
read and fully understand all of the provisions of this Release; (3) are,
through this Release, releasing the Released Parties, from any and all claims,
including but not limited, any right or claim you may have under the ADEA
against one or any of them; (4) are knowingly and voluntarily agreeing to all of
the terms set forth in this Release; (5) are knowingly and voluntarily intending
to be legally bound by the provisions set forth herein; (6) were advised and
hereby are advised in writing to consider the terms of this Release and consult
with an attorney of your choice prior to agreeing to the terms set forth herein;
(7) have been given a full seven (7) days following your signing of this Release
to revoke it and have been and hereby are advised in writing that this Release
shall not become effective or enforceable until the seven (7)-day revocation
period has expired; (8) understand that rights and claims under the ADEA that
may arise after the date this Release is signed by you are not being waived; and
(9) acknowledge that the consideration given for this Release is in addition to
anything of value to which you are already entitled.



--------------------------------------------------------------------------------

Intending to be legally bound hereby, this Release has been duly executed by the
undersigned on the     day of             , 20    .

 

 

    

 

M. Carl Johnson, III      Date

Signature Page